DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
In this case, the abstract is not within the range of 50 to 150 words in length.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1-4, 6, 8 and 10-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0082884 to Orilall et al. in view of US Patent Application Publication 2007/0269655 to Joo et al.
1)	With respect to claim 1, Orilall et al. teach an electrospun separator (a battery separator) comprising a nano-fiber backbone structure (a nanofiber mat), the nano-fiber backbone structure (the nanofiber mat) comprising at least one nanofiber (Orilall et al.: Sections [0010], [0032], [0040] and [0065]; Figs.7 and 11). 
	Orilall et al. do not specifically teach the at least one nanofiber comprising a continuous matrix of ceramic.
However, Joo et al. teach nanofiber comprises an inorganic matrix (Joo et al.: Section [0021]). Orilall et al. further teach an inorganic precursors comprising the ceramic particles and a polymer solution. A spaghetti-like nanofiber or a continuous nanofiber is formed by electrospinning the inorganic precursors. As shown in Fig.11, a polymer containing liquid mixture 1102 is the inorganic precursors and a polymer jet 1112 (the continuous matrix of ceramic material) is emitted from the tip of the metallic needle 1106 toward a grounded surface 1114 of an electrode structure 1116. In this case, it would have been obvious for one of ordinary skill in the art to replace the ceramic particles of Orilall et al. by the inorganic matrix of Joo et al. in order to increase ion conductivity of the nanofibers. 
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified Orilall et al. with the at least one nanofiber comprising a continuous matrix of ceramic from Joo et al. with the motivation of having a means such the ion conductivity of the nanofiber would be improved.

Orilall et al. and Joo et al. discloses the claimed invention except for the continuous matrix of ceramic being continuous along at least 10% of the length of the nanofiber. However, the percentage of the continuous matrix of ceramic being continuous along with the length of the nanofiber is result effective variable, as the higher the number is the higher the ion conductivity of the nanofiber is. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the continuous matrix of ceramic being continuous along at least 10% of the length of the nanofiber, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that discovering that general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,105 USPQ 233.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

2)	With respect to claim 2, Orilall et al. teach the electrospun separator (the battery separator), wherein the separator comprises ceramic particles (at least one ceramic material) and at least one polymer material (Orilall et al.: Sections [0010] and [0032]).

3)	With respect to claim 3, Orilall et al. teach the electrospun separator (the battery separator), wherein the nanofiber is a nanocomposite nanofiber, comprising ceramic particles and polymer (at least two materials) (Orilall et al.: Sections [0010], [0032], [0040] and [0065]).

4)	With respect to claim 4, Orilall et al. teach the electrospun separator (the battery separator), wherein the nanocomposite nanofiber comprises the ceramic particles (at least two ceramic materials), wherein the ceramic particles is a combination of silica, titania, alumina and etc. (Orilall et al.: Section [0052]). 

5)	With respect to claim 6, Orilall et al. teach the electrospun separator (the battery separator), wherein the nanocomposite nanofiber comprises ceramic particles (at least one ceramic material) and at least one polymer material (Orilall et al.: Sections [0010], [0032], [0040] and [0065]).

6)	With respect to claim 8, Orilall et al. teach the electrospun separator (the battery separator), wherein the ceramic material and polymer material form an integrated nanofiber matrix (Orilall et al.: Sections [0010], [0032], [0040] and [0065]).

7)	With respect to claim 10, Orilall et al. teach the electrospun separator (the battery separator), wherein the at least two ceramic materials are independently selected from the group consisting of silica, alumina, zirconia and titania (Orilall et al.: Section [0052]).  

8)	With respect to claim 11, Orilall et al. teach the electrospun separator (the battery separator), wherein the polymer material is PAN or polyalkylene (Orilall et al.: Section [0041]).  

9)	With respect to claims 12 and 13, Orilall et al. teach the electrospun separator (the battery separator), wherein the at least one nanofiber is porous and the diameter of the nanofiber is between 100 nm and 200nm, then the diameter of pores of the nanofiber should be less than 50 nm, which is expected that the nanofiber is mesoporous and the nanofiber comprises ceramic particles (Orilall et al.: Sections [0032], [0053] and [0065]).  

10)	With respect to claim 14, Orilall et al. teach the electrospun separator (the battery separator), wherein the porosity of the electrospun separator (the nanofiber mat) is between about 40% to 90% (at least 10%) (Orilall et al.: Section [0053]).  

11)	With respect to claim 15, Orilall et al. teach the electrospun separator (the battery separator), wherein the electrospun separator (the nanofiber mat) comprises 40% to 90% (at least 50%) by weight of ceramic material (Orilall et al.: Section [0052]), please see MPEP 2144.05 I overlapping range.

12)	With respect to claim 16, Orilall et al. teach the electrospun separator (the battery separator), wherein the at least one nanofiber has an average diameter of 50 nanometer to 1000 nanometer (less than 1 micron) (Orilall et al.: Section [0052]).  

13)	With respect to claim 17, Orilall et al. do not specifically teach the electrospun separator (the battery separator), wherein the at least one nanofiber has an average aspect ratio of at least 100, however, figure 14 shows the ratio between the length and the diameter of the electrospun fibers should be a large number, such as about 100 (Orilall et al.: Fig.14).  

14)	With respect to claim 18, Orilall et al. teach a battery comprising the battery separator of claim 1, wherein the battery is a lithium ion battery (Orilall et al.: Abstract). 

15)	With respect to claims 19 and 20, Orilall et al. teach the battery separator, wherein ceramic particles are mixed in the polymer solution, therefore, the ceramic particles are discrete domains, further Orilall do not mention the ceramic particles are being aggregated (Orilall et al.: Section [0040]).

Claims 5, 7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2012/0082884 to Orilall et al. in view of US Patent Application Publication 2007/0269655 to Joo et al. in further view of US Patent Application Publication 2010/0297443 to Kamisasa et al. 
1)	With respect to claim 5, Orilall et al. do not teach the electrospun separator (the battery separator), wherein the at least two ceramic materials are coaxially layered. 
However in the same field of endeavor, Kamisasa et al. teach a technique of forming an ultrafine composite fiber (nanofiber) with a core-sheath structure by electrospinning (Kamisasa et al.: Section [0125]). With the specific technique from Kamisasa et al., it would have been obvious for one ordinary skill in the art to make the electrospun separator comprising nanofiber have a core-sheath structure (coaxially layered) with one ceramic particles as the core and another ceramic particles as the sheath.  
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified Orilall et al. with the at least two ceramic materials are coaxially layered from Kamisasa et al. with the motivation of having a means such wherein the composite-resin-formed product is a solid-state composite-resin-formed product having two or more phases and including a resin that has a volume specific resistance of 10.sup.15 .OMEGA.cm or less and that is exposed on 30% or more of a surface of the composite-resin-formed product, as recited in Kamisasa et al. in section [0010].

2)	With respect to claim 7, Orilall et al. do not teach the electrospun separator (the battery separator), wherein the ceramic material(s) and polymer material(s) are coaxially layered. 
However in the same field of endeavor, Kamisasa et al. teach a technique of forming an ultrafine composite fiber (nanofiber) with a core-sheath structure by electrospinning (Kamisasa et al.: Section [0125]). With the specific technique from Kamisasa et al., it would have been obvious for one ordinary skill in the art to make the electrospun separator comprising nanofiber have a core-sheath structure (coaxially layered) with one ceramic particles as the core and polymer as the sheath.  
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified Orilall et al. with the ceramic material(s) and polymer material(s) are coaxially layered from Kamisasa et al. with the motivation of having a means such wherein the composite-resin-formed product is a solid-state composite-resin-formed product having two or more phases and including a resin that has a volume specific resistance of 10.sup.15 .OMEGA.cm or less and that is exposed on 30% or more of a surface of the composite-resin-formed product, as recited in Kamisasa et al. in section [0010].

3)	With respect to claim 9, Orilall et al. do not teach the electrospun separator (the battery separator), wherein the nanocomposite nanofiber comprises a first ceramic material as a core material and a second ceramic material as a sheath material, the sheath material at least partially surrounding the core material. 
However in the same field of endeavor, Kamisasa et al. teach a technique of forming an ultrafine composite fiber (nanofiber) with a core-sheath structure by electrospinning (Kamisasa et al.: Section [0125]). With the specific technique from Kamisasa et al., it would have been obvious for one ordinary skill in the art to make the electrospun separator comprising nanofiber have a core-sheath structure (coaxially layered) with one ceramic particles as the core and polymer as the sheath.  
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified Orilall et al. with the nanocomposite nanofiber comprises a first ceramic material as a core material and a second ceramic material as a sheath material, the sheath material at least partially surrounding the core material from Kamisasa et al. with the motivation of having a means such wherein the composite-resin-formed product is a solid-state composite-resin-formed product having two or more phases and including a resin that has a volume specific resistance of 10.sup.15 .OMEGA.cm or less and that is exposed on 30% or more of a surface of the composite-resin-formed product, as recited in Kamisasa et al. in section [0010].

	

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        9/24/2022